         Case 3:18-cv-01127-JCS Document 62 Filed 06/27/19 Page 1 of 3




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   1990 North California Blvd., Suite 940
 3 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5          jsmith@bursor.com

 6 Attorneys for Plaintiff

 7 MAYER BROWN LLP
   Andrew Edelstein (SBN 218023)          Archis A. Parasharami (SBN 321661)
 8 aedelstein@mayerbrown.com              aparasharami@mayerbrown.com
   350 S. Grand Ave., Suite 2500          Daniel E. Jones (pro hac vice) 1999 K Street, N.W.
 9 Los Angeles, CA 90071                  djones@mayerbrown.com
   Tel: (213) 229-9500                    1999 K Street, N.W.
10 Fax: (213) 625-0248                    Washington, D.C. 20006
                                          Tel: (202) 263-3000
11                                        Fax: (202) 263-3300
   Kyle Steinmetz (pro hac vice)
12 ksteinmetz@mayerbrown.com
   Hans Germann (pro hac vice)
13 hgermann@mayerbrown.com
   71 S. Wacker Drivce
14 Chicago, Il 60606
   Tel: (312) 701-8547
15 Fax: (312) 706-8169

16 Attorneys for Defendant DIRECTV LLC

17
                                    UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19 JEREMY REVITCH, on behalf of himself and    Case No. 3:18-CV-01127-JCS
20 all others similarly situated,

21                     Plaintiff,                       FURTHER JOINT CASE
                                                        MANAGEMENT STATEMENT
            v.
22
                                                        Date:          July 19, 2019
     DIRECTV, LLC,                                      Time:          2 p.m.
23
                                                        Courtroom:     G, 15th Floor
24                     Defendant.
                                                        Judge:         Hon. Joseph C. Spero
25

26

27
     FURTHER JOINT CASE MANAGEMENT STATEMENT; CASE NO. 3:18-cv-01127-JCS
28
         Case 3:18-cv-01127-JCS Document 62 Filed 06/27/19 Page 2 of 3




 1          Plaintiff Jeremy Revitch (“Revitch”) and Defendant DIRECTV, LLC (“DIRECTV”),

 2   submit this Joint Case Management Statement Pursuant to this Court’s May 7, 2019 Order (Doc.

 3   No. 61).

 4          On November 9, 2018, this Court granted DIRECTV’s motion to stay the case pending

 5   review by the Ninth Circuit of its motion to compel arbitration of Revitch’s claims. The parties

 6   submitted a prior status report on the status of the appeal on April 23, 2019. After receiving that

 7   report, the Court ordered the parties to submit an additional joint status report by July 12, 2019, in

 8   advance of a July 19, 2019 case management conference.
 9          DIRECTV’s appeal remains pending before the Ninth Circuit. The appeal is fully briefed

10   and is scheduled for oral argument on August 8, 2019. Unless ordered otherwise by the Court, the

11   parties will file an additional status report within 10 days of receiving a ruling on the appeal.

12
     Dated: June 27, 2019                           Respectfully submitted,
13
                                                    BURSOR & FISHER, P.A.
14
                                                    By:         /s/ Joel D. Smith
15                                                        Joel D. Smith
16                                                  L. Timothy Fisher (State Bar No. 191626)
17                                                  Joel D. Smith (State Bar No. 244902)
                                                    1990 North California Blvd., Suite 940
18                                                  Walnut Creek, CA 94596
                                                    Telephone: (925) 300-4455
19                                                  Facsimile: (925) 407-2700
                                                    Email: ltfisher@bursor.com
20
                                                            jsmith@bursor.com
21

22
                                                    MAYER BROWN LLP
23

24                                                  By: /s/ Kyle J. Steinmetz

25                                                   Kyle J. Steinmetz (pro hac vice)
                                                    Hans J. Germann (pro hac vice)
26                                                  71 S. Wacker Drive
                                                    Chicago IL, 60606
27

28   FURTHER JOINT CASE MANAGEMENT STATEMENT; CASE NO. 3:18-cv-01127-JCS                                 1
         Case 3:18-cv-01127-JCS Document 62 Filed 06/27/19 Page 3 of 3



                                                  Telephone: (312) 701-8547
 1
                                                  Facsimile (312) 706-9178
 2                                                Email: ksteinmetz@mayerbrown.com
                                                         hgermann@mayerbrown.com
 3
                                                  Andrew Edelstein (SBN 218023)
 4
                                                  350 S. Grand Ave, Suite 2500
 5                                                Los Angeles, CA 90071
                                                  Telephone (313)229-9500
 6                                                Email: aedelstein@mayerbrown.com
 7                                                Archis A. Parasharami (SBN 321661)
 8                                                Daniel E. Jones (pro hac vice)
                                                  1999 K. Street N.W.
 9                                                Washington D.C., 20006
                                                  Telephone: (202) 263-3000
10                                                Email: aparasharami@mayerbrown.com
                                                         djones@mayerbrown.com
11
     ATTESTATION: The Filer attests that concurrence in the filing of this document has been
12   obtained from all signatories.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   FURTHER JOINT CMC STATEMENT; CASE NO. 3:18-cv-01127-JCS                                   2
